DETAILED ACTION
The present application, filed on 02/11/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 02/11/2020.
Claims 1-9 are pending and have been considered below.

Priority
The application claims priority to foreign application JP 2019/025088, filed on 02/15/2019. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terashima (CN 109154355).
Regarding claim 1, Terashima discloses {Figures 1-10} a damper mount {1} “configured to be interposed between a damper of a wheel suspension device and a vehicle body,” comprising: 5an annular outer member {11} configured to be fixed to the vehicle body; an annular inner member {12} configured to be fixed to the damper, the inner member being received within the outer member; a first magneto-elastic member {13} radially interposed between the inner member 10and the outer member; and a coil {14} configured to apply a magnetic flux to the first magneto-elastic member. With respect to the recitation(s) that the damper mount is configured to be interposed between a damper of a wheel suspension device and a vehicle body, a prior art structure which is capable of performing the intended use as recited meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Further, the recitation that an element is "configured to” be arranged or constructed does not serve to distinguish over prior art meeting the structure of the damper mount.
Regarding claim 2, Terashima discloses {Figures 1-14} the inner member {12} includes a tubular portion {12a} configured to receive a bolt of the damper therein and a pair of radial 15flanges {12b} extending radially from the tubular portion in an axially spaced apart relationship, the first magneto-elastic member {13} consisting of two parts each radially interposed between an outer peripheral part of a corresponding one of the flanges {12b} and an opposing inner circumferential surface of the outer member {11b}, and wherein the coil {14} is wound around a 
Regarding claim 3, Terashima discloses [0066] the first magneto-elastic member {13} is configured to increase stiffness against shear deformation when a magnetic flux directed in a radial direction is applied to the first magneto-elastic member by theF2661US35468-217- 14 – coil {14}. 
Regarding claim 4, Terashima discloses {Figures 1-12} a first constant elastic modulus member {23} radially interposed between the inner member {12} or the coil {14} and 5the outer member {11}, and axially interposed between the two parts of the first magneto-elastic member {13}.  
Regarding claim 5, Terashima discloses {Figures 1-14} a support member {21} configured to be connected to the vehicle body and axially opposing the flanges {12b}, and a second 10constant elastic modulus member {4 blocks in each corner between the inner/outer parts and the support member (not given a reference number)} axially interposed between the support member {21} and the opposing flange {12b}.
Regarding claim 6, Terashima discloses {Figures 1-14} the support member {21} includes a pair of flanges axially interposing the flanges {12b} of the inner member {12} therebetween in a 15spaced apart relationship, and the second constant elastic modulus member consists of two parts each interposed between a corresponding one of the flanges of the support member {21} and the opposing flange {12b} of the inner member {12}.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2016/0152108) in view of Terashima (CN 109154355). 
Regarding claim 1, Ogawa discloses {Figures 1-2} a damper mount {100} configured to be interposed between a damper {10} of a wheel suspension device and a vehicle body {12}, comprising: 5an annular outer member {27} configured to be fixed to the vehicle body {12}; an annular inner member {25} configured to be fixed to the damper {10}, one of the outer member and the inner member being received in another of the outer member and the inner member; a first magneto-elastic member {21}; and a coil {31} configured to apply a magnetic flux to the first magneto-elastic member.  
However, Ogawa does not explicitly disclose the first magneto-elastic member radially interposed between the inner member 10and the outer member.
Terashima teaches {Figures 1-14} a first magneto-elastic member {13} radially interposed between the inner member {12} 10and the outer member {11}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the magneto-elastic damping device for between a wheel suspension and vehicle body, as disclosed by Ogawa, to include the alternative damping mount, including the inner and outer member structure as taught by Terashima, in order to better control noises and vibrations with a damping mount that can “correspond to the 
Regarding claim 2, Ogawa discloses the inner member {25} includes a tubular portion configured to receive a bolt of the damper {10} therein [0018-0019], the inner 20member and the outer member {25 + 27}. 
Ogawa does not explicitly disclose the inner and outer member being made of “a high magnetic permeability material”. It would have been obvious to utilize a high magnetic permeability material in order to increase efficiency and performance of the mount [0024] and as the selection of a known material is well within the level of one of ordinary skill in the art.
Terashima teaches {Figures 1-14} the inner member {12} includes a tubular portion {12a} and a pair of radial 15flanges {12b} extending radially from the tubular portion in an axially spaced apart relationship, the first magneto-elastic member {13} consisting of two parts each radially interposed between an outer peripheral part of a corresponding one of the flanges {12b} and an opposing inner circumferential surface of the outer member {11b}, and wherein the coil {14} is wound around a part {15} of the tubular portion {in the configuration of Figure 14} located axially between the flanges.
Regarding claim 3, Ogawa discloses {Figure 2} the first magneto-elastic member {21} is configured to increase stiffness against shear deformation when a magnetic flux directed in a radial direction is applied to the first magneto-elastic member by theF2661US35468-217- 14 – coil {31}.  
Regarding claim 4, Ogawa does not explicitly disclose a first constant elastic modulus member radially interposed between the inner member or the coil and 5the outer member, and axially interposed between the two parts of the first magneto-elastic member.  

Regarding claim 5, Ogawa does not explicitly disclose a support member fixedly connected to the vehicle body and axially opposing the flanges, and a second 10constant elastic modulus member axially interposed between the support member and the opposing flange.
Terashima teaches {Figures 1-14} a support member {21} configured to be connected to the vehicle body and axially opposing the flanges {12b}, and a second 10constant elastic modulus member {4 blocks in each corner between the inner/outer parts and the support member (not given a reference number)} axially interposed between the support member {21} and the opposing flange {12b}.
Regarding claim 6, Ogawa does not explicitly disclose the support member includes a pair of flanges axially interposing the flanges of the inner member therebetween in a 15spaced apart relationship, and the second constant elastic modulus member consists of two parts each interposed between a corresponding one of the flanges of the support member and the opposing flange of the inner member.  
Terashima teaches {Figures 1-14} the support member {21} includes a pair of flanges axially interposing the flanges {12b} of the inner member {12} therebetween in a 15spaced apart relationship, and the second constant elastic modulus member consists of two parts each interposed between a corresponding one of the flanges of the support member {21} and the opposing flange {12b} of the inner member {12}. 


Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlson (WO 0067851) teaches a controllable device having a matrix medium retaining structure. Mitsumata (WO 2012/026332) teaches response-type relationships for devices composed of magnetics and elastics members. Komatsuzaki (WO 2018/008425) teaches an active noise vibration control apparatus and its method for manufacturing. Inoue (JP 2015/121254) teaches a torque rod vibration reducer. Isaac (US 2017/0291464) teaches a top mount assembly having adjustable damping characteristics. Terashima (US 2017/0328433) teaches an active vibration controller. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel M. Keck/Patent Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616